Citation Nr: 0000502	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  96-50 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether overpayment of an apportionment of the veteran's 
benefits, in the amount of $10,500, was properly created.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to April 1987; 
the appellant is his former spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the St. Paul, Minnesota, Debt Management 
Center, subsequent to termination of apportionment benefits 
to the appellant by the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO).  The matter is 
now handled by the Winston-Salem, North Carolina RO.

Insofar as the decision herein finds the overpayment in the 
amount of $10,500.00 to have been properly created, the 
matter of waiver of recovery, raised by the appellant, is 
referred to the RO for initial consideration and appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 ( 1995).


FINDINGS OF FACT

1.  In July 1990 the appellant was awarded an apportionment 
of the veteran's benefits for herself and her dependent 
child, L.; she and the veteran were separated at that time.  

2.  The RO advised the appellant of the necessity that she 
notify VA of any change in income, marital status or the 
status of her dependent, and that absent such notification an 
overpayment, subject to recovery, may be created.

3.  The appellant's divorce from the veteran became final 
July 10, 1991.

4.  As evidenced by the record, VA did not have notice of a 
change in the appellant's marital status until April 1994; at 
that time apportionment of the veteran's benefits was 
terminated effective August 1, 1991, resulting in an 
overpayment in the amount of $10,500.00.


CONCLUSION OF LAW

The decision to terminate payment of apportioned benefits to 
the appellant effective August 1, 1991, was proper, and thus 
properly created an overpayment in the amount of $10,500.00.  
38 U.S.C.A. § 5112(b)(2) (West 1991); 38 C.F.R. § 3.501(d)(2) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran is in receipt of service-connected benefits for 
paraplegia of the lower extremities; and loss of sphincter 
and bladder control.  He is also in receipt of special 
monthly compensation.  His disability benefits were made 
effective May 1, 1987.  

In February 1990, the appellant advised the RO that she and 
the veteran had been separated since August 1989, and 
requested an apportionment of the veteran's benefits for 
herself and her son, L.  In July 1990, the RO awarded the 
appellant benefits for herself and for L. as her dependent.  
The RO advised the appellant to immediately notify them of 
any change in income or net worth, or any change of marital 
or dependent status.  She was further advised that any 
reduction or discontinuance of benefits caused by such change 
would be effective the first day of the month following the 
month the change occurred and that a failure to notify the RO 
of such changes would result in an overpayment, subject to 
recovery.

A report of contact dated in April 1994 indicates that the 
appellant had requested a letter pertinent to the amount of 
apportioned VA benefits she received, and in connection with 
such request advised the RO that she and the veteran had been 
divorced since July 1991.  In April 1994, the RO received a 
copy of a divorce decree terminating the marriage between the 
appellant and the veteran effective July 10, 1991.  

In May 1994, the RO proposed termination of the appellant's 
apportioned benefits.  She responded that she had advised the 
RO of her divorce by letter in 1991, but that the veteran had 
stated he wanted the apportioned monies to continue going to 
L.  The appellant cites the initial award letter dated in 
July 1992, as showing a continuation of benefits until 
October 2, 1998.  In August 1994, the VA Debt Management 
Center in St. Paul, Minnesota, advised the appellant that she 
owed VA $10,500.00.  Thereafter, she dispute the creation of 
the overpayment; VA provided her with an accounting.

In September 1999, the appellant presented for a hearing 
before a member of the Board.  The appellant stated that she 
had advised the RO of her change of residence and of the 
finalization of her divorce.  She indicated her belief that 
the continued payments were for the support of L. as opposed 
to for herself.  She explained that L. was the veteran's 
stepson, not his birth or adopted son.  The appellant stated 
that the RO stopped the payments as soon as they were 
notified of the divorce.  


Pertinent Criteria

In general, all or any part of the benefits payable on 
account of any veteran may be apportioned on behalf of his or 
her spouse, children, or dependent parents if the veteran is 
not residing with his or her spouse, or if the veteran's 
children are not residing with the veteran and the veteran is 
not reasonably discharging his or her responsibility for the 
spouse's or children's support.  38 U.S.C.A. § 5307 
(West 1991); 38 C.F.R. § 3.450(a)(1)(ii) (1999); 38 C.F.R. 
§ 3.452(a) (1999).  

"Spouse" means a person of the opposite sex whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j) 
(1999).  See 38 C.F.R. § 3.50 (1999).  38 C.F.R. § 3.57(a) 
(1999) defines child as an unmarried person who is a 
legitimate child; a child legally adopted before the age of 
18 years; a stepchild who acquired adopted status before the 
age of 18 years and who is a member of the veteran's 
household; or an illegitimate child, and who is under the age 
of 18 years; or who, before reaching the age of 18 years, 
became permanently incapable of self-support; or who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  See also 38 U.S.C.A. § 101(4)(A) 
(West 1991).  The term stepchild means a legitimate or an 
illegitimate child of the veteran's spouse.  38 C.F.R. 
§ 3.57(b) (1999).

A claimant who is receiving compensation must notify VA of 
any material change or expected change in his or her 
circumstances which would affect his or her entitlement to 
receive, or the rate of, the benefit being paid. Such notice 
must be furnished when the recipient's marital or dependency 
status changes.  38 C.F.R. § 3.660(a) (1999).

The effective date of discontinuance of compensation to a 
veteran for a dependent spouse is the last day of the month 
in which the divorce occurs.  38 U.S.C.A. § 5112(b)(2) (West 
1991); 38 C.F.R. § 3.501(d)(2) (1999).

Analysis

The record in the instant case lacks evidence to corroborate 
the appellant's assertion that she advised the RO that her 
divorce from the veteran had become final prior to April 
1994.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
there is a presumption of regularity "in the administrative 
process in the absence of evidence to the contrary."  See 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The appellant's 
allegation of notice alone does not constitute clear evidence 
to the contrary.  See Warfield v. Gober, 10 Vet. App. 483 
(1997).  What the record does show, beyond dispute, is that 
she was duly advised of the importance of providing such 
notification to the RO.  Thus, there is no basis to support 
the conclusion that the overpayment stemmed from 
administrative error by VA.  Where an error by a payee 
contributed to creation of an overpayment, the overpayment 
did not result solely from VA error, consequently 
38 C.F.R. § 3.500(b)(2), which applies to erroneous awards 
based solely on administrative error, does not determine the 
date of discontinuance of payment of the benefit.  Jordan v. 
Brown, 10 Vet. App. 171, 175.

Once these facts are established, this particular appeal 
turns on the regulatory rules for cessation of payment 
subsequent to divorce.  Application of these regulatory rules 
does not result in a favorable decision regarding this claim, 
but rather show proper termination of benefits the last day 
of the month in which the divorce occurred, July 1991.  
38 C.F.R. § 3.501(d)(2).  Accordingly, the overpayment of 
$10,500.00 was properly created when the appellant failed to 
timely notify VA of her change in marital status and her 
claim is denied.  38 C.F.R. §§ 3.501(d)(2), 3.660(a).


ORDER

The decision to terminate apportioned benefits to the 
appellant effective August 1, 1991, was proper, and thus 
properly created an overpayment in the amount of $10,500.00.  
The claim is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

